Citation Nr: 1419342	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-46 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to February 12, 2009, and a rating in excess of 70 percent as of February 12, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel disorder.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to February 12, 2009. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and February 2010 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO certified the issue for appellate review as entitlement to an effective date earlier than February 12, 2009, for TDIU, the Board finds that on June 30, 2009, the Veteran provided correspondence sufficient to perfect his appeal of the issues addressed in a May 28, 2009, statement of the claims for increased ratings for PTSD, irritable bowel syndrome, and a lumbosacral spine disability.

A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Bifurcation of a claim is generally a matter within VA discretion.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2007, March 2008, June 2009, and November 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake,  22 Vet. App. 80,85 (2008). 

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 3632 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends, in essence, that he is unemployable as a result of service-connected disabilities and that he has been unemployable for many years.  In correspondence dated in January 2013, he asserted that VA treatment records, SSA records, and private treatment records were pertinent to his claims.  The Board notes that a review of the available record reveals no SSA or private treatment records and that the available VA treatment records include no records dated during between March 2001 to October 2006.  The Board also notes that a September 2008 VA examination report noted the Veteran reported he had last worked fulltime in 2000 and that he was receiving SSA disability benefits.  However, in a June 2009 VA Form 21-8940, the Veteran reported he had last worked fulltime as a welder in 2004.  The Veteran's service-connected lumbosacral strain and irritable bowel disorder were last evaluated by VA examination in November 2008 and VA treatment records as to those issues have been added to the record since the May 2009 statement of the case.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information and release authorization for any private medical records pertinent to the issues on appeal.  Appropriate VA efforts must be taken to assist the Veteran in substantiating his claims for VA benefits.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Schedule the Veteran for a VA examination to determine the severity of his irritable bowel disorder since February 2008.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

5.  Schedule the Veteran for a VA examination to determine the severity of lumbosacral strain since February 2008.  The examiner should identify all orthopedic and neurologic symptoms associated with the service-connected back disability.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

6.  Schedule the Veteran for a VA examination, to determine the severity of his PTSD since July 2007.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  An opinion should be provided as to whether service-connected disabilities have resulted in a marked interference with employment or rendered the Veteran unable to secure or follow substantially gainful employment prior to February 12, 2009, to include an opinion as to functional impairment and how that impairment impacts physical and sedentary employment.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that includes information pertinent to the rating of the service-connected disabilities and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

